Exhibit 10(c)

 

2020 HOVNANIAN ENTERPRISES, INC.
STOCK INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

 

Participant:

 

Date of Grant:

             

Target Number of PSUs:

                 

Dates of Vesting of Earned PSUs:

 

Date

 

Percentage of Earned PSUs

June 12, 2022

   

25%

 

June 12, 2023

   

25%

 

June 12, 2024

   

25%

 

June 12, 2025

   

25%

 

 

 

1.     Grant of PSUs. For valuable consideration, receipt of which is hereby
acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the target number (“Target Number”) of performance
share units ("PSUs") listed above to the Participant, on the terms and
conditions hereinafter set forth. This grant is made pursuant to the terms and
conditions of the 2020 Company Stock Incentive Plan (the "Plan"), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. The actual number of PSUs, if any, that the Participant will
be eligible to earn with respect to this Agreement (the “Earned PSUs”), subject
to meeting the applicable service and performance vesting requirements, will
equal the Target Number multiplied by the applicable “Performance Multiplier” as
defined in Exhibit A hereto. Each Earned PSU represents the unfunded, unsecured
right of the Participant to receive a Share on the date(s) specified herein.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

2.     Vesting and Timing of Transfer.

 

(a)     The Participant will become vested in the Earned PSUs in accordance with
the schedule set forth above (each such vesting date, a “Vesting Date”);
provided, however, that upon the occurrence of a Change in Control that results
in the Company's Shares ceasing to be publicly traded on a national securities
exchange, the Earned PSUs shall immediately become fully vested (subject to any
delay in Share delivery required pursuant to Sections 2(b) and 16 hereof).

 

(b)     The Company shall transfer to the Participant, as soon as practicable
but not later than 60 days after an applicable “Delivery Date” (as defined
below), a number of Class B Shares equal to the number of Earned PSUs that
became vested on the corresponding Vesting Date (rounded up to the next whole
share), provided, however, that upon the final transfer of Shares to the
Participant (i) such number of Shares shall be reduced to the extent necessary
to reflect any previous rounding up pursuant to this sentence, and (ii) in lieu
of a fractional Share, the Participant shall receive a cash payment equal to the
Fair Market Value of such fractional Share. If the Participant is eligible to
participate in, and has elected to defer the transfer of Shares pursuant to the
terms of a nonqualified deferred compensation plan maintained by the Company,
such Shares shall be so deferred, and any such deferral, when paid, shall be
paid in Shares. Once the transfer of any Shares is deferred, the rights and
privileges of the Participant with respect to such Shares shall be determined
solely pursuant to the terms of the applicable plan, and not pursuant to the
terms and conditions of this Agreement. For purposes of this Agreement, the
“Delivery Date” with respect to each Vesting Date shall mean the date that is
the earlier of (i) the second anniversary of such Vesting Date or (ii) the
second anniversary of the date of the Participant’s Qualified Termination (as
defined below), if applicable.

 

(c)     Notwithstanding Sections 2(a) and 2(b) of this Agreement, if the
Participant's employment with the Company and its Affiliates terminates due to
(i) death, (ii) Disability or (iii) Retirement, (any such termination, a
“Qualified Termination”), then (A) any previously unvested Earned PSUs shall
become fully vested, (B) if such Qualified Termination occurs prior to the
determination of the number of Earned PSUs in accordance with Exhibit A hereto,
the PSUs granted hereunder shall remaining outstanding and eligible to become
Earned PSUs in accordance with such Exhibit A and (C) the Shares underlying all
of the Participant’s Earned PSUs, if any, shall be delivered to the Participant
as soon as practicable but not later than 60 days after the corresponding
Delivery Date(s) subject to Section 16 of this Agreement; provided, however,
that upon the transfer of such Shares to the Participant, in lieu of a
fractional Share, the Participant shall receive a cash payment equal to the Fair
Market Value of such fractional Share. In the event of the death of the
Participant, the transfer of Shares under this Section 2(c) shall be made in
accordance with the beneficiary designation form on file with the Company;
provided, however, that, in the absence of any such beneficiary designation
form, the transfer of Shares under this Section 2(c) shall be made to the person
or persons to whom the Participant's rights under the Agreement shall pass by
will or by the applicable laws of descent and distribution. For purposes of this
Agreement, "Disability" shall mean "Disability" as defined in the Plan, and
"Retirement" shall mean termination of employment on or after age 60, or on or
after age 58 with at least 15 years of "Service" to the Company and its
Subsidiaries immediately preceding such termination of employment. For this
purpose, "Service" means the period of employment immediately preceding
Retirement, plus any prior periods of employment with the Company and its
Subsidiaries of one or more years' duration, unless they were succeeded by a
period of non-employment with the Company and its Subsidiaries of more than
three years' duration.

 

(d)     Upon each transfer or deferral of Shares in accordance with Sections
2(a), 2(b) and 2(c) of this Agreement, a number of Earned PSUs equal to the
number of Shares transferred to the Participant or deferred shall be
extinguished.

 

(e)     Notwithstanding Sections 2(a), 2(b) and 2(c) of this Agreement, upon the
Participant's termination of employment for any reason other than (i) death,
Disability or Retirement or (ii) under the circumstances described in clause (f)
below, any unvested PSUs (including, without limitation, any Earned PSUs) shall
immediately terminate for no further consideration.

 

(f)     Termination without Cause or for Good Reason within Two Years Following
a Change in Control. In the event of the Participant's Qualifying Termination or
involuntary termination of employment with the Company or a subsidiary thereof
without "Cause" or for "Good Reason", in each case, within two years following a
Change in Control, the Earned PSUs, to the extent not previously vested and
settled, shall immediately become fully vested and settled in Shares. For
purposes of this Agreement, "Cause" shall mean the occurrence of any of the
following: (a) the willful and continued failure of the Participant to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Participant by the Company, which specifically identifies the
manner in which the Company believes the Participant has not substantially
performed his or her duties; (b) dishonesty in the performance of the
Participant's duties with the Company; (c) the Participant's conviction of, or
plea of guilty or nolo contendere to, a crime under the laws of the United
States or any state thereof constituting a felony or a misdemeanor involving
moral turpitude; (d) the Participant's willful malfeasance or willful misconduct
in connection with the Participant's duties with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its affiliates; or (e) the Participant's breach of the provisions
of Section 11 of this Agreement. For purposes of this Agreement, "Good Reason"
shall mean the occurrence of any of the following, without the Participant's
express written consent: (a) any material diminution in the Participant's
duties, titles or responsibilities with the Company from those in effect
immediately prior to a Change in Control or (b) any reduction in the
Participant's annual base salary or any material reduction in the Participant's
annual bonus opportunity, annual equity awards or long-term incentive program
awards from the Participant's annual base salary or annual bonus opportunity,
annual equity awards or long-term incentive program awards in effect immediately
prior to a Change in Control. Notwithstanding the foregoing, no event shall
constitute Good Reason unless the Participant provides the Company with written
notice of such event within 60 days after the occurrence thereof and the Company
fails to cure or resolve the behavior otherwise constituting Good Reason within
30 days of its receipt of such notice.

 

(g)     Any portion of the PSUs granted pursuant to this Agreement which do not
become Earned PSUs in accordance with Exhibit A hereto shall be forfeited for no
further consideration.

 

3.     Dividends. If on any date while PSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of PSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of PSUs equal to: (a) the
product of (x) the number of PSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of PSUs granted to the Participant
shall be increased by a number equal to the product of (a) the PSUs that are
held by the Participant on the related dividend record date, multiplied by (b)
the number of Shares (including any fraction thereof) payable as a dividend on a
Share. Any PSUs attributable to dividends under this Section 3 shall be subject
to the vesting provisions provided in Section 2 and the performance conditions
set forth in Exhibit A.

 

4.     Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of PSUs
subject to this Agreement to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

 

5.     No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or an Affiliate may at any time dismiss the Participant,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

 

6.     No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant's participation in the Plan is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.

 

7.     No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

 

8.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions. Whenever reference in this
Agreement is made to the issuance or delivery of certificates representing
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.

 

9.     Transferability. PSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Affiliate.

 

10.     Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any transfer under
this Agreement or under the Plan and to take such action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. Notwithstanding the foregoing, if the Participant's employment with the
Company terminates prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.

 

 

11.     Non-Solicitation Covenants.

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

(ii)     solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

(iii)     directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 11 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

13.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

14.     RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All PSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

15.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

16.     409A. Notwithstanding any other provisions of this Agreement or the
Plan, the PSUs covered by this Agreement shall not be deferred, accelerated,
extended, paid out or modified in a manner that would result in the imposition
of an additional tax under Section 409A of the Code upon the Participant. In the
event it is reasonably determined by the Committee that, as a result of Section
409A of the Code, the transfer of Class B Shares under this Agreement may not be
made at the time contemplated hereunder without causing the Participant to be
subject to taxation under Section 409A of the Code (including due to the
Participant's status as a "specified employee" within the meaning of Section
409A of the Code), the Company will make such payment on the first day that
would not result in the Participant incurring any tax liability under Section
409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

HOVNANIAN ENTERPRISES, INC.

 

By:

     

J. Larry Sorsby

Executive Vice President and Chief Financial Officer

       

PARTICIPANT1

             

By:

       

 

   

 

 

 

 

 

   

1. To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

--------------------------------------------------------------------------------



 

 

Exhibit A

Performance Metrics for Determining Earned PSUs

 

The number of PSUs, if any, which become Earned PSUs shall equal the product of
the Target Number of PSUs multiplied by the applicable Performance Multiplier
set forth below. The determination of the Performance Multiplier in the event of
achievement of actual Revenue in between the performance levels set forth in the
table below will be pro-rated based on linear interpolation.

 

Revenue Amount

Performance Multiplier

$1 billion or less (Threshold)

0%

$1.5 billion (Target)

100%

$2 billion or more (Maximum)

200%

 

For purposes of this Exhibit A, the following terms shall have the following
meanings:

 

“Performance Multiplier” shall mean the applicable multiplier as determined in
accordance with the table above based on Revenue achievement; provided, however,
that in the event that a Change in Control occurs prior to the end of the
Performance Period, then the Performance Multiplier shall automatically be
deemed to equal 100%.

 

“Performance Period” shall mean the Company’s 4 fiscal year quarters ending July
31, 2021.

 

“Revenue” shall mean total revenue during the Performance Period as reflected on
the Company's audited financial statements for such Performance Period plus
total revenue for the Company's unconsolidated joint ventures as reflected on
their respective financial statements for the twelve months ended July 31, 2021.

 